Citation Nr: 1128486	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  10-12 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss.  Throughout his appeal, it has been his contention that during service he was exposed to continuous and extreme high explosive noises.  For a period of time, he instructed others in shooting a 45 caliber weapon and was exposed to loud noises on a daily basis.  He did not wear ear protectors.  He also drove a noisy bulldozer during service and did not use ear protectors.  He first noticed hearing loss within 5 years after service.  

The service treatment records (STRs) are negative for report of, treatment for, or diagnosis of bilateral hearing loss.  At time of separation in January 1955, bilateral whispered voice testing was 15/15.  

Post service VA records in 2007 reflect that the Veteran was diagnosed with bilateral hearing loss and fitted with hearing aids.  He was afforded an audiological examination in July 2008 (with further clarification note in August 2008) for the purpose of evaluating the nature and etiology of his bilateral hearing loss.  Upon audiological testing it was noted that the Veteran's STRs were negative for reported of hearing problems and that he had had a 23 year post service history of occupational noise exposure as a police officer.  Following evaluation and review of the record, the examiner opined that it is not likely that hearing loss is related to noise exposure while in the service.  In support of her conclusion, she reasoned that the Veteran reported hearing loss beginning 5 years after service, and he had had occupational noise exposure.  

In a March 2010 statement, the Veteran argued that the 2008 VA examination was inadequate in that the examiner, at least partially, based her opinion on the fact that the Veteran had a long history of post service occupational exposure.  He pointed out that she was mistaken in claiming that he had 23 years of noise exposure after service as a police officer.  He was only a police officer for 3 years and had spent 20 as a detective and was not exposed to loud noise.  He further indicated that any weapons qualifications testing was done with hearing protection.  He continued to assert that his hearing loss was related to inservice noise exposure.  

Initially, the Board observes that the lack of hearing loss at separation cannot by itself constitute conclusive evidence that service connection is not warranted.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, any medical opinion which relies on such evidence as the sole basis for its conclusion is inadequate on its face and a remand is necessary to afford the Veteran a new audiological examination.  While it is not clear, the examiner's 2008 report suggests that she did base her opinion, at least in part, on the fact that hearing loss was not noted during service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the Claimant why one will not or cannot be provided).

The Board is also of the opinion that an additional audiological evaluation is needed because the July 2008 VA examination is not based on an accurate reflection of the Veteran's medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history) (emphasis added).  In this regard, the Veteran has pointed out that the examiner's opinion was, at least, partially based on the incorrect assumption that he had a long history of post service noise exposure.  

As part of the examination, it should be indicated whether the type of hearing loss demonstrated is the type potentially caused by acoustic trauma, or more likely due to other causes.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination.  The claims file must be available to the examiner for review and the examination report should reflect that a review of the claims file was completed in conjunction with the examination.  The examiner should perform any medically indicated testing, including audiometry and speech recognition testing.  After reviewing the record and examining the Veteran, the examiner should provide opinions for the following questions.  A detailed rationale should be provided for all opinions and should reflect consideration of any lay assertions of continuity of symptomatology.  

The examiner should provide an opinion as to whether: (1) there is evidence of hearing loss disability for VA purposes; (2) there is a sound medical basis to suggest whether the any hearing loss demonstrated is of a nature likely due to acoustic trauma, or is likely due to advancing age, recurrent infection, or other know cause; and, (3) the Veteran's current bilateral hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to in-service noise exposure.  As noted, if there is other more likely etiology, that should be set out.

2.  Thereafter, the agency of original jurisdiction (AOJ) should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


